Citation Nr: 1133088	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-30 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease, including as due to exposure to asbestos.

2.  Entitlement to service connection for emphysema, including as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Davitian, Counsel




INTRODUCTION

The Veteran had active military service from January 1981 to March 1984.

These matters come before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for chronic obstructive pulmonary disease and emphysema, including as due to exposure to asbestos.  

When this case was previously before the Board in July 2010, it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The report of an August 2010 VA examination, conducted pursuant to the Board's July 2010 remand, relates that the Veteran reported that he was not working due to a combination of lung and knee conditions.  He stated that he was receiving disability from Social Security for these.  

The claims file does not contain copies of any determinations from the Social Security Administration (SSA), or any corresponding medical or employment records.  Such records appear relevant to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).    

In addition to the heightened obligations to assure that the record is complete with respect to Federal Government records, the Court of Appeals for Veterans Claims has interpreted the duty to assist to include requesting information and records from SSA which were relied upon in any disability determination.  Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In addition, there are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of all determinations granting, denying or confirming an award of SSA disability benefits, as well as all medical and employment records relied upon in making the determination(s).  If it becomes reasonably certain that such records do not exist or that further efforts to obtain them would be futile, it should so be noted in the claims file.

2.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


